IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 136

                                                                October Term, A.D. 2022

                                                                     November 2, 2022

 BOARD OF PROFESSIONAL
 RESPONSIBILITY, WYOMING
 STATE BAR,

 Petitioner,
                                                    D-22-0005
 v.

 NICK EDWARD BEDUHN, WSB #
 6-3763,

 Respondent.


                       ORDER OF IMMEDIATE SUSPENSION
[¶1] This matter came before the Court upon a Petition for Immediate Suspension of
Attorney, which was filed herein October 13, 2022, by Deputy Bar Counsel for the
Wyoming State Bar, pursuant to Rule 17 of the Wyoming Rules of Disciplinary Procedure.
In the petition and attached affidavit, Deputy Bar Counsel avers that Respondent Nick
Edward Beduhn has abandoned clients and has failed to cooperate with the Office of Bar
Counsel’s investigation into two disciplinary complaints. See Rule 17(a)(1)(B) & (a)(3),
Wyoming Rules of Disciplinary Procedure. Now, after a careful review of the petition, the
Affidavit of Deputy Bar Counsel in Support of Petition for Immediate Suspension of
Attorney, and the file, this Court concludes that the petition for immediate suspension
should be granted and that Respondent should be suspended from the practice of law
pending resolution of the formal charge that has been, or will be, filed against him. See
Rule 17(b)(4) (“Within fifteen (15) days of the entry of an order of immediate suspension,
Bar Counsel shall file a formal charge.”). It is, therefore,

[¶2] ADJUDGED AND ORDERED that, effective immediately, Respondent Nick
Edward Beduhn, shall be, and hereby is, suspended from the practice of law, pending final
resolution of the formal charge that has been, or will be, filed against him; and it is further
[¶3] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21; and it is further

[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Immediate Suspension shall be published in the Pacific Reporter;
and it is further

[¶5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Immediate Suspension to the Respondent, Bar Counsel, members of the Board of
Professional Responsibility, and the clerks of courts of the State of Wyoming.

[¶6]   DATED this 2nd day of November, 2022.

                                               BY THE COURT:

                                               /s/

                                               KATE M. FOX
                                               Chief Justice